Citation Nr: 9919126	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  90-49 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder secondary to, or  aggravated by, a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran served on active military service from May 1939 
to November 1945. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board and remanded for 
additional development in May 1991, August 1993, and 
September 1996.  The issues before the Board in September 
1996 included the claims of service connection for a 
cardiovascular disorder secondary to a service-connected 
disability, an increased rating for the residuals of injury 
to the right eye, and an increased rating for an organic 
mental syndrome.

By rating action in July 1998, in addition to other 
determinations, the 50 percent evaluation for residuals of 
the right eye injury was increased to 70 percent.  In 
November 1998, the veteran stated that he was satisfied with 
the action on the appeal concerning the residuals of the 
right eye injury.  A rating action in January 1999, in 
addition to other considerations, granted a 100 percent 
evaluation for organic mental syndrome (OMS).  The veteran, 
in a statement signed and dated in March 1999, indicated that 
he was satisfied with the action on the appeal concerning the 
organic mental syndrome.  Accordingly, the Board finds that 
by the above statements the veteran expresses a clear intent 
to limit the issues on appeal, and that his statements 
plainly establish that all the benefits sought in regard to 
the right eye and OMS has been granted.  See 38 C.F.R. 
§ 20.204(b) (1998); AB v. Brown, 6 Vet. App. 35, 39 (1993); 
and Holland v. Brown, 9 Vet. App. 324, 329-330 (1996).

In regard to the January 1999 rating actions, granting a 
total rating for OMS, special monthly compensation, and 
eligibility to Dependents' Educational Assistance, there is 
no NOD as to the rating and effective dates assigned, and 
these issues are not before the Board, inasmuch as they raise 
separate and distinct claims which have not yet been 
considered.  Ephraim v. Brown, 82 F. 3rd 399 (Fed. Cir. 
1996).  The only issue before the Board at this time is the 
one shown above.  38 U.S.C.A. § 7105(a) (West 1991),


FINDINGS OF FACT

1.  The veteran sustained a gunshot wound to the left chest 
in 1942, with retained metallic fragments; service connection 
was granted for gunshot wound to the left chest with residual 
pleural adhesions and retained foreign bodies, rated 40 
percent disabling from May 1949.

2.  The veteran's systemic cardiovascular disease was first 
manifested in the 1980's.

3.  The most probative evidence of record is that there is no 
connection between the service connected chest trauma, with 
shrapnel in the lungs and pulmonary scarring, and the post-
service systemic cardiovascular disease.

4.  The most probative competent medical evidence 
disassociates the veteran's current cardiovascular disorder 
with any service-connected disability.


CONCLUSION OF LAW

The veteran does not have a cardiovascular disorder secondary 
to a service-connected disability, and the cardiovascular 
disorder was not aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran sustained a 
puncture wound to the anterior left chest in September 1942.  
X-rays of the chest in September 1942 showed a left 
hemothorax.  An X-ray study in late September 1942 revealed 
multiple small metallic foreign bodies to the left of the 
mid-line at the level of the 8th rib, posteriorly.  Physical 
examination in November 1942 did not reveal any heart 
abnormality.  A chest X-ray study in April 1944 revealed 
minimal elevation of the left diaphragm with moderate 
retraction of the outer leaf.  Some small metallic fragments 
were noted over the left lower lung.  The impression was 
essentially negative.  The veteran had complaints of chest 
pain for the remainder of his time in service.  Subsequent 
chest X-ray studies showed no changes.

The veteran was provided VA examinations in August 1946, 
December 1947, and December 1949.  He complained of chest 
pains with no cardiovascular abnormality reported.  A chest 
X-ray study in December 1949 was interpreted as showing 
innumerable metallic foreign bodies scattered though out the 
left hemi-thorax, with two within the region of the heart and 
"may be intracardiac."  The silhouette of the heart was 
normal.

A VA chest X-ray study in October 1961 showed no change 
compared with a study in 1959.  There were a number of 
metallic foreign bodies overlying the left mid and lower lung 
fields.  Several of the larger foreign bodies appeared to be 
located within the left postero-lateral portion of the heart.  
Most of the other fragments appeared to be in the left lung.  
The heart and aorta were not enlarged.

In October 1988, the veteran submitted an application for 
compensation benefits which included service connection for a 
heart condition related to his service-connected conditions.  
He reported a heart attack several years before.  

VA clinic records, variously dated from 1949 to 1988, show 
complaints of chest pain throughout.  Records dated in 1988 
show a stress test was performed in January 1988, and the 
assessment indicated a possible old healed inferior MI 
(myocardial infarction) with subsequent references to 
possible MI and complaints of chest distress.  Medication was 
prescribed for the chest distress.

In a VA examination performed in March 1989, it was noted 
that on the basis of an EKG (electrocardiogram) taken by a 
family physician (more than a year ago) the veteran claimed 
to have had a "heart attack."  At that time, he was being 
treated by the VA.  An EKG revealed a left anterior hemi-
block with changes consistent with an old inferior wall 
infarct pattern.  Chest X-rays showed multiple shrapnel 
fragments in the lung and mediastinum.  He was taking 
nitroglycerine twice daily for occasional mild chest pain.  
The examination diagnoses included coronary artery disease 
with inferior wall myocardial infarction (historical), 1987, 
compensated on appropriate therapy.  

In the July 1991 VA examination, the examiner indicated that 
it could not be said for certain that the wounds to the left 
hemothorax would directly contribute to subsequent heart 
disease, but such an event was conceivable.  An x-ray report 
of a foreign body in the myocardium increased such a 
consideration.  Other long-term symptoms were consistent with 
chronic bronchitis and emphysema.  It was noted that these 
clinical entities could more easily be related to the wounds.  
It was also noted, however, that this pulmonary insufficiency 
could have significant influence on the cardiovascular 
function.  The current symptoms were considered to have both 
respiratory and cardiovascular etiologies.  Additional 
studies were recommended.  The pertinent diagnoses indicated 
coronary arteriosclerotic heart disease, (historical) 
myocardial infarction, and myocardial insufficiency, 
moderately severe, manifested by episodic congestive heart 
failure.

A VA chest X-ray study in July 1991 revealed unchanged 
multiple residual opaque fragments of shrapnel imbedded in 
the left lower lobe.  The heart was normal in size and 
configuration.

Private radiographic studies of the veteran's chest in 
November 1996 found no active pulmonary abnormally 
demonstrated.  The cardiovascular silhouette had a normal 
contour.  The previous gun shot trauma involving the left 
hemithorax (with significant pleural fibrosis and thickening 
as a result of this process) was found.  

The veteran was provided a VA cardiovascular examination in 
November 1996 which did not meet the requirements of the 
September 1996 remand.  Another examination was conducted in 
March 1997.  It was noted that electrocardiograms at least 
back to 1990 had found an inferior wall infarction and left 
axis deviation.  In 1994, he developed a right bundle branch 
block (RBBB) deformity.  Attempted stress tests in 1990 and 
1994 did not obtain the maximal heart rate of 160 per minute 
and the tests were stopped before he exercised the required 
minimal time.  

The veteran's main complaint was of shortness of breath and 
fatigue on walking 1/2 block or climbing one flight of stairs.  
He still had atypical chest pain above the left nipple, 
relieved with nitroglycerin.  On clinical examination he was 
in no acute distress, had no cyanosis or clubbing, was able 
to walk 20 feet at a slow pace (without shortness of breath), 
and there was no chest wall tenderness on palpation of the 
ribs and costochondral margins.  The chest was clear to 
auscultation and percussion.  Examination of the heart showed 
no murmurs, gallops, rubs, edema, or calf tenderness.  
Results of pertinent past and current studies were reported 
to be very good. 

The examination diagnosed the veteran with arteriosclerotic 
heart disease, class III, with an old myocardial infarction 
and conduction disturbance of a left axis deviation and right 
bundle branch block.  The shortness of breath on exertion was 
noted to be most likely an atypical angina manifestation and 
probably not related to the pulmonary disease but to 
cardiovascular disease.  He also had diabetes and prostatic 
cancer.

As requested by the September 1996 remand, the question 
proposed to the examiner was whether any of the service-
connected disabilities, alone or in combination, cause or 
aggravate (emphasis added) the veteran's cardiovascular 
disorder?  The response was, "[n]o, there was no 
relationship between the chest trauma and the 
arteriosclerotic heart disease.  The arteriosclerotic hearty 
disease is most likely part of the aging process."  In 
addition, the veteran had diabetes and slightly elevated 
lipids which would also contribute to the development of 
coronary artery disease.  "The degree of cardiovascular 
disability is significant, but does not appear to be caused 
by the previous trauma to the lungs."  The veteran had 
chronic scarring for many years in the lungs with normal 
pulmonary function tests in 1991 and unchanged x-rays for 20 
years.  It was found doubtful that this contributed to 
cardiovascular disease.  In addition, the oximetry of 97 
percent at rest shows that the veteran does have a good 
oxygen saturation.  It was concluded that there is no direct 
connection between the chest trauma, the shrapnel in the 
lungs, the pulmonary scarring, and the cardiovascular 
disease.  The cardiovascular disease had a "different 
etiology than the trauma to the lungs."

Analysis

The veteran sustained a gunshot wound to the left chest in 
1942, with multiple retained fragments and lung damage.  VA 
chest X-ray studies in 1949 and 1961 appeared to show 
fragments in the region of the heart.  A VA physician in 1991 
opined that while it could not be said for certain that the 
wounds to the left hemothorax would directly contribute to 
subsequent heart disease, such an event was conceivable.   X-
ray reports of a foreign body in the myocardium increased 
such consideration.  The veteran asserts that the residuals 
of the gunshot wound to the chest are casually related to his 
current heart condition.  The Board finds that the above 
medical opinion is competent medical evidence that the claim 
is "plausible" or "possible."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995). 

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103 and 3.59 (1998).  This duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Full 
compliance with the duty to assist also includes the VA's 
assistance in obtaining relevant records from private 
physicians when the appellant has provided concrete data as 
to time, place, and identify.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992). 

The Board has remanded this case on multiple occasions to 
fulfill the duty to assist.  The RO has repeatedly attempted 
to obtain medical records pertinent to this claim, including 
all records which would support the veteran's contention, 
without success.  The veteran has cited to no medical 
evidence that the RO has not made an effort to obtain.  The 
RO has undergone extensive development of this claim over 
nearly ten years. 

The Board has considered whether an additional VA evaluation 
is warranted under the circumstances in this case.  In this 
regard, the Board has noted the June 1999 request for an 
additional VA examination to determine if there is an 
association between the cardiovascular disorder and the 
service connected organic mental syndrome.  38 C.F.R. § 3.326 
(1998) authorizes a VA examination when there  is "a 
reasonable probability of a valid claim."  A review of the 
medical evidence indicates no basis for this conclusion.  To 
the best of the Board's knowledge, the Court has not to date 
specifically addressed the question of whether the threshold 
requirement for a VA examination under 38 C.F.R. § 3.326 is 
lower than that provided for in a well-grounded claim.  It 
would appear to the Board, however, that this claim, based on 
this theory, is not well grounded.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Further, he has likewise failed to 
present a "reasonable probability of a valid claim" 
regarding a theory of association between the cardiovascular 
disorder and the service connected organic mental syndrome.  
Accordingly, the Board finds that the veteran has not 
triggered the requirements of 38 C.F.R. § 3.326 (1998).  
There is no basis to conclude that an additional VA 
evaluation would provide the Board with any meaningful 
evidence that would assist the Board in adjudicating this 
claim.  Accordingly, an additional remand is not warranted.  
In light of the efforts of the RO to fulfill the duty to 
assist the veteran pursuant to the mandate of 38 U.S.C.A. 
§ 5107(a), the Board finds that no further development is in 
order relative to this issue.  Accordingly, the Board will 
proceed to adjudicate the issue on appeal.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(1998).  "Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)."  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996).

In adjudicating this claim, the Board has reviewed closely 
the Court's determination in Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen, the Court vacated a Board decision which 
denied entitlement to service connection on a secondary basis 
for osteoarthritis of both hips and of the left knee.  The 
Court in Allen held that the term "disability," as used in 
38 U.S.C.A. § 1110 (West 1991), refers to an "impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen, 7 Vet. App. at 448.  Consequently, the 
Court concluded that "pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated to the 
degree of disability (but only that degree) over and above 
the disability existing prior to the aggravation."  Id.  
Thus, in reviewing Allen, it becomes clear that the Court has 
created a situation where the VA may compensate a veteran for 
a segment of a single disability ("for the degree of 
disability but only that degree over and above the degree of 
disability existing prior to the aggravation").  The Board 
has considered Allen in adjudicating this claim. 

The veteran contends that his current cardiovascular disease 
is directly related to the residuals of the service-connected 
gunshot wound to the left chest with retained fragments.  
However, he is not shown to possess the medical expertise to 
determine the etiology of his various medical symptoms or 
their relationship to a service-connected disability, and his 
claims of medical causation are of no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has 
consistently made clear that a lay person is not competent to 
render medical opinions regarding the etiology of disorders 
and disabilities and cannot diagnose medical conditions.  
Such an opinion is entitled to no probative weight.  
Cromley v Brown, 7 Vet. App. 376, 379 (1995), Boeck v. Brown, 
6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 
5 Vet. App. 93, 95 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993); and Espiritu, 2 Vet. App. at 495. 

The veteran's representative, in the June 1999, noted that 
the VA examiner in 1996 did not rule out continual stress 
associated with the veteran's nervous disorder as aggravating 
the cardiac condition.  It was asserted that recent unnamed 
medical studies report an association between the psychiatric 
condition and the cardiac condition.  A remand for a 
qualified medical opinion was requested.  

The case has been remanded on no less than three separate 
occasions and developed by VA over a ten year period, yet 
this is the first reference to an association between the 
veteran's cardiovascular disorder and the service connected 
organic mental syndrome.  As the Court has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet.App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

The Board has attempted to locate the unnamed medical 
studies, without success.  Consequently, based on the 
evidence that exists at this time, the claim of an 
association between the cardiovascular disorder and the 
service connected organic mental syndrome has no weight for 
reasons noted above.  

The only positive evidence in support of the claim are the 
equivocal statements by the VA examiner in July 1991.  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The opinion as to a relationship between the gunshot wound 
residuals to the left chest and the post service heart 
disease is couched in terms such as "could not be said for 
certain" and "such an event was conceivable."  The 
examiner went on to add that the x-ray report of a foreign 
body in the myocardium increased such consideration.   The 
opinion was apparently based on earlier chest x-ray studies 
that were interpreted as appearing to show fragments within 
the region of the heart.  In this regard, the Board points 
out that no x-ray studies in service were ever interpreted as 
showing fragments in the region of the heart, and none of the 
chest X-ray studies after October 1961 were ever interpreted 
as showing fragments within the region of the heart.  
Further, the 1949 and 1961 studies in question were also 
speculative and not definitive.  In effect, the 1991 opinion 
was speculation based on speculation.  An opinion based upon 
an inaccurate factual premise has no probative value.  
Hadsell v. Brown, 4 Vet. App. 208, 209 (1993).  The terms 
used by the examiner in 1991, without supporting clinical 
data or other rationale, are simply too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  

With regard to the Court's decision in Allen, under this 
decision, two elements must be present in order to support a 
grant of secondary service connection on the basis of 
aggravation: (1) It must be shown that the service connected 
disability aggravates the nonservice connected disability; 
and (2) The degree of increased disability due to the 
aggravation by the service connected disorder over and above 
what the underlying nonservice connected disorder causes must 
be identified, otherwise, there is no identifiable disability 
subject to service connection.  Medical evidence has not been 
provided on either element.  Consequently, the determination 
in Allen does not support the veteran's claim.   

Evidence negative to the veteran's claim, aside from the 
absence of any reference to a relationship between any 
service-connected disability, including the veteran's chest 
wound residuals and subsequent heart disease (other than in 
1991), is the 1996 opinion that the there was no relationship 
between the chest trauma and the arteriosclerotic heart 
disease, including aggravation.  The opinion was supported by 
rationale and referenced clinical data.  It was noted that 
the veteran's diabetes and slightly elevated lipids would 
also contribute to the development of coronary artery 
disease.  There was reference to normal pulmonary function 
tests in 1991 and unchanged x-rays for 20 years.  The 
examiner did not find any direct connection between the 
service-connected chest trauma, the shrapnel in the lungs, 
and the pulmonary scaring with the cardiovascular disease.  
The Board finds the 1996 opinion to be of great probative 
weight.  Accordingly, the benefit sought must be denied.  

The Board has carefully considered the benefit of the doubt 
doctrine in this case.  As currently codified, the law 
defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  As a 
whole, the credible and probative evidence overwhelmingly 
preponderates against finding that the veteran has a 
cardiovascular disorder secondary to a service-connected 
disability, or aggravated by a service-connected disability.  
Therefore, the benefit of the doubt doctrine does not apply.  
The Board notes that the appellant's representative, in a 
June 1999 statement, conceded that "it is understood the 
shell fragment wound to the pleural cavity did not cause or 
aggravate the veteran's cardiac condition."


ORDER

Service connection for a cardiovascular disorder secondary to 
service-connected disability, or by aggravation by a service-
connected disability, is denied.



		
	John J. Crowley
	Member, Board of Veterans' Appeals


 


